PER CURIAM.
The Circuit Court of the Twelfth Judicial Circuit, in and for Sarasota County, has certified the following question to this court:
UPON THE ENTRY OF A JUDGMENT OF DISSOLUTION IN THIS CAUSE WOULD THE TRIAL JUDGE THEREAFTER LACK THE AUTHORITY TO THEREAFTER AWARD THE WIFE-RESPONDENT HEREIN ALIMONY, SPECIAL EQUITIES IN THE HUSBAND-PETITIONER’S ASSETS OR DECLARE *381HER TO BE THE OWNER OF CERTAIN ASSETS PRESENTLY HELD BY THE HUSBAND-PETITIONER EVEN THOUGH THE JUDGMENT OF DISSOLUTION SPECIFICALLY RESERVED THE RIGHT TO THEREAFTER DETERMINE THE CLAIMS OF ALIMONY, SPECIAL EQUITIES AND OWNERSHIP?
Hyman v. Hyman, (Fla.App.2d, 1975) 310 So.2d 378, makes it clear that the trial judge has the authority upon entry of a judgment of dissolution to reserve jurisdiction to thereafter determine property rights. Therefore, the above-stated' certified question is hereby answered in the negative.
HOBSON and GRIMES, JJ., concur.
McNULTY, C. J., dissents with opinion.